Citation Nr: 1037244	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-37 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased rating for service-connected 
hypertension, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from August 1984 to March 1989.  
He had additional service in the Kansas Army National Guard with 
a period of active duty from October 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's case was previously before the Board in September 
2008.  At that time the Board denied an increased rating for the 
Veteran's service-connected valvular heart disease, with left 
ventricular hypertrophy, rated as 30 percent disabling.  The 
Board remanded the two issues on appeal for additional 
development.

The additional development included contacting the Veteran and 
asking him to identify any source of treatment that could provide 
additional evidence in this case.  The Appeals Management Center 
(AMC) wrote to the Veteran in that regard in October 2008.  The 
Veteran's representative responded that same month by submitting 
VA records relating to a period of hospitalization for a 
hypertensive crisis from January 31, 2008, to February 2, 2008.  
No other records, VA or private, were added to the claims folder.  

The Board notes that the Veteran has received continuous care 
from VA for a number of years, to include during the pendency of 
this appeal up to when it was first sent to the Board.  His case 
was originally certified to the Board in April 2006.  VA 
treatment records dated through September 2005 were of record at 
that time.

The Veteran submitted a copy of a VA magnetic resonance imaging 
(MRI) study and x-ray report to the RO in August 2006.  The 
evidence was forwarded by the RO and received at the Board in 
September 2006.  The studies were ordered by a VA healthcare 
provider; however, no treatment records were submitted to provide 
a clinical background for the need for the MRI and x-rays.

The Veteran later submitted a copy of an operative report to the 
RO in November 2006.  He had fee basis arthroscopic surgery on 
his right knee with partial medial meniscectomy and brief 
articular shaving in October 2006.  The evidence was received at 
the Board in November 2006 without a waiver.  

The Board believes that there are outstanding VA records that are 
relevant to both issues on appeal that have not been associated 
with the claims folder.  It is clear that the Veteran was 
evaluated for his right knee problems by VA and referred for fee 
basis surgery in 2006.  It is more than likely that he received 
follow-up care by VA for his surgery.  Further, he has been 
continually treated for his hypertension by VA, as evidenced by 
the VA treatment records in the claims folder when the case was 
sent to the Board in April 2006.

The February 2010 VA examination report cited to the 2008 period 
of hospitalization for hypertension but also noted the Veteran 
was hospitalized for three days for his hypertension in 2009.  
The examination report contained a copy of a VA cardiac scan from 
May 2007, that is not otherwise of record.  These notations 
further demonstrate that there are outstanding pertinent VA 
records available that have not been associated with the claims 
folder.

On remand, a check for VA records must be made whether the 
Veteran responds to a request to identify additional records or 
not.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was also to receive a VA examination where the 
examiner was requested to provide an opinion as to whether it was 
at least as likely as not that any currently diagnosed right knee 
disability was related to the Veteran's military service.  The 
Veteran was examined in February 2010; however, the examiner 
failed to comply with the instructions of the remand.  

The examination results showed a clear limitation of flexion of 
the right knee.  X-rays showed degenerative joint disease (DJD).  
The examiner said that the x-rays "indicates minimal 
degenerative changes which can also be due to age related 
changes, is less likely as not caused by military service, mild 
impact on daily living activity."  The examiner did not address 
the Veteran's 1985 injury during service, or the report of a 
second injury to the right knee in 1996.  There is no rationale 
for the opinion.  The opinion does not satisfy the requirements 
of the remand, and a new examination with opinion is required.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran has been a member of the Kansas Army 
National Guard since August 1981.  He has submitted evidence of 
injuring his right knee in July 1985.  He also submitted evidence 
of a second injury that occurred in June 1996 during a period of 
inactive duty for training.  He stepped in a hole while running 
during a physical training test.

The evidence of record does not document his actual retirement 
from the National Guard but a VA clinical entry dated December 9, 
2004, reported that the Veteran said he was retired from the 
"reserves."  Associated with the claims folder is a VA Form 21-
8951, Notice of Waiver of VA Compensation or Pension to Receive 
Military Pay and Allowances, that reported 42 training days for 
the Veteran during fiscal year 2004.  This is the latest form to 
address training days.  

The latest service treatment records (STRs) from the National 
Guard in the claims folder are dated in 2000.  On remand, the AOJ 
should ask the Veteran to provide evidence of his status with the 
National Guard.  The AOJ should also attempt to obtain any 
outstanding National Guard STRs. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The AOJ 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

Whether the Veteran responds or not, the 
AOJ should query, at a minimum, prior VA 
sources of treatment to obtain VA records 
from 2005 to the present.  

2.  The AOJ should contact the Veteran and 
ask that he identify his status with the 
National Guard.  He should be asked to 
provide evidence of retirement/discharge.

3.  The AOJ should contact the appropriate 
agency to obtain copies of the Veteran's 
STRs dated after April 2000.

4.  Upon completion of the above 
development, the Veteran should be afforded 
a VA examination to assess the current 
status of his hypertension disability.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  The results of such must be 
included in the examination report.

The examiner should review the claims 
folder and medical evidence and discuss the 
blood pressure readings during the pendency 
of the claim, November 2004 to the present, 
and whether they reflect that the Veteran 
has had either predominant systolic 
readings of 200 or more, or predominant 
diastolic readings of 110 or greater during 
that time.

5.  The Veteran should also be afforded a 
VA examination to evaluate his claim for 
service connection for a right knee 
disability.  The claims folder and a copy 
of this remand must be provided to the 
examiner and reviewed as part of the 
examination.  The examiner must indicate in 
the examination report that such a review 
occurred.  All indicated studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The results 
of such must be included in the examination 
report.

The examiner should note the evidence of 
record regarding a right knee injury in 
July 1985 and treatment provided by VA and 
the military.  The examiner should also 
note a second right knee injury from June 
1996 when the Veteran stepped in a hole 
while running.

The examiner is requested to identify any 
and all disorders of the right knee that 
may be present.  In regard to any disorder 
that is found, the examiner is requested to 
provide an opinion whether it is at least 
as likely as not that the disorder is 
related to the Veteran's military service.

The report of examination should include 
the complete rationale for all opinions 
expressed.

6.  The AOJ should ensure that the 
examination reports comply with this remand 
and the questions presented in the AOJ's 
examination requests.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

7.  After undertaking any other development 
deemed appropriate the RO should re-
adjudicate the issues remaining on appeal.  
If any benefit sought is not granted, the 
Veteran, and his representative, should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

